DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
2.	This communication is in response to the communication filed 6/21/2019.  Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.1.	Claims 1-20 are rejected under 35 U.S.C. § 101 because while the claims (1) are to a statutory category (i.e., process, machine, manufacture or composition of matter, the claims (2A1) recite an abstract idea (i.e., a law of nature, a natural phenomenon); (2A2) do not recite additional elements that integrate the abstract idea into a practical application; and (2B) are not directed to significantly more than the abstract idea itself.
	In regards to (1), claims 1-20 are to a statutory category. For example, independent claim 1, and similarly independent claims 3 and 15, are directed, in part, to systems and a method (i.e., statutory categories including a process, machine, manufacture or composition of matter) for medical benefit management comprising:

CLAIM 1
one or more data storage devices comprising a plurality of computer-readable instructions, wherein the instructions comprise a plurality of benefit business rules, wherein the instructions are executable by one or more processors to cause the one or more processors to:

receive offering data from a provider, wherein the offering data specifies at least one medical benefit offering that is associated with a product marketed by the provider;

receive at least one rule customization input from the provider;

customize at least one of the benefit business rules based, at least in part, on the at least one rule customization input;

receive a benefit submission from a medical merchant, wherein the benefit submission is based, at least in part, on a medical request received by the medical merchant, wherein the medical request is provided by a customer;

process the benefit submission using the at least one customized business rule;

generate benefit transaction information related to the benefit submission, wherein the benefit transaction information comprises a first portion and a second portion that differs from the first portion; and

cause a plurality of display devices to simultaneously display a provider interface accessible by the provider and a merchant interface accessible by the medical merchant, wherein:

the provider interface displays the first portion and blocks access to the second portion; and

the merchant interface displays at least the second portion; and

generate a benefit outcome based on the processing of the benefit submission, wherein the benefit outcome results in the at least one medical benefit being provided by the medical merchant to the customer.

CLAIM 3

one or more data storage devices storing a plurality of instructions, the plurality of instructions comprising a benefit processing business logic, and the plurality of instructions configured to be executed to:

a first processor controlled by a product related entity, the provisioning request comprising a benefit specification from the product related entity;

configuring the benefit processing business logic with the provisioning request, the provisioning occurring during execution of the plurality of instructions;

receive a benefit submission from a second processor controlled by a dispensary entity, the benefit submission relating to the benefit specification from the product related entity;

process the benefit submission using the configured benefit processing business logic;

generate a benefit transaction record related to the benefit submission; and

display a first access interface to the product related entity and a second access interface to the dispensing entity, wherein the first and second access interfaces are accessible during continued operation and comprise different views to different portions of the benefit transaction record related to the benefit submission.

CLAIM 15
receiving a provisioning request from a first processor controlled by a product related entity, the provisioning request comprising specifications of a product benefit offering from the product related entity;

provisioning a benefit processing business logic with the provisioning request, the provisioning occurring during continued operation of the benefit processing system;

receiving a benefit submission from a second processor controlled by a dispensary entity, the benefit submission relating to the product benefit offering from the product related entity;

processing the benefit submission using the benefit processing business logic in view of the product benefit offering;

generating a benefit transaction record related to the benefit submission; and
	
displaying a first access interface to the product related entity and a second access interface to the dispensing entity, the displaying occurring during continued operation of the benefit processing system, wherein the first and second access interfaces are accessible during continued operation of the benefit processing system and comprise different views to different portions of the benefit transaction record related to the benefit submission



*The limitations in bold cannot be reasonably and practically performed in the human mind and/or with pen and paper and are considered additional elements that are further analyzed below in subsequent steps of the 101 analysis.


In regards to (2A2), the claims do not recite additional elements (Claim 1: one or more data storage devices, one or more processors, display devices to simultaneously display a provider interface, interfaces; Claim 3: one or more data storage devices, first and second processor, first and second access interfaces; Claim 4: business logic comprises one or more business rules; Claim 8: instructions; Claim 9: instructions, business logic; Claim 10: instructions; Claim 11: instructions, interfaces; Claim 12: instructions; Claim 14: instructions; Claim 15: processors, business logic, interfaces; Claim 16: business logic; Claim 19: business logic, business rules) that integrate the abstract idea into a practical application. 
In regards to (2B), the claims, individually, as a whole and in combination with one another, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of (A) a generic computer structure(s) that serves to perform computer functions that serve to merely link the abstract idea to a particular technological environment (i.e., computers); and/or (B) functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. For example, the claims recite a computer, one or more data storage devices, one or more processors, interfaces, display devices, etc. MPEP § 2106). Moreover, paragraphs [0026]-[0028] of applicant's specification (US 2020/0402017) recites that the system/method is implemented using processors, computers, servers, etc. which are well-known general purpose or generic-type computers. 
More specifically, the use of generic computer components at a high level of generality to process information through an unspecified computer/processor system does not impose any meaningful limit on the computer implementation of the abstract idea. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
Therefore, the claims are not patent-eligible under 35 U.S.C. § 101.

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TOMASZEWSKI whose telephone number is (313)446-4863.  The examiner can normally be reached on M-F 5:30 am - 2:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686